                                    BOYD | RICHARDS
                                                                                       1500 Broadway, Suite 505
                                                                                     New York, New York 10036
                                                                                                (212) 400-0626
                                                                                        www.boydlawgroup.com

                                                                    March 30, 2020

             Via ECF
             Honorable William H. Pauley, III
             United States District Court
             Southern District of New York                          "QQMJDBUJPOHSBOUFE
             500 Pearl Street
             New York, New York 10007

                                    Re:     Kreisler v. 40059 Owners Corp., et al.
                                            Case No.:      17 CV 1582

             Dear Judge Pauley:

                    This office represents defendant 40059 Owners Corp. (the “Coop”) in the above matter.

                    Pursuant to the Court's Order for a status report in the above-captioned matter, as previously
             advised, the co-defendant/tenant, II Valentino, converted its Chapter 11 case to a Chapter 7 case
             in Bankruptcy Court (Case No. 17-10150). A Section 341(a) meeting is currently scheduled for
             April 23, 2020. Therefore, the disposition of Il Valentino’s lease for the subject premises remains
             unclear. In addition, given the present conditions surrounding COVID-19, restaurants are facing
             an uncertain future.
                    Accordingly, the Coop respectfully requests a 60 day stay of the action, with a report to be
             filed on May 29, 2020, containing the status of the foregoing.

                    A similar request is being made to Judge Paul A. Crotty in another related ADA matter
             captioned: Velasquez v. 40059 Owners Corp., Case No.: 18-cv-06988.

                   We thank the court for its attention in this matter.


             Boyd Richards Parker & Colonnelli, P.L.
             Attorneys for 40059 Owners


             By: /s/ Gary Ehrlich

                                      %BUFE.BSDI 
                                            /FX:PSL /FX:PSL
_______________________________________________________________________________________________________________________

                     MIAMI – FORT LAUDERDALE – TAMPA – WEST PALM BEACH – NEW YORK
